DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4, 8-17, 20-34, 37-42, 44-45, and 47-49 are pending. 
	Claims 1, 4, 8-11, 45, and 47-49 are examined in the following Office action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-11, 45, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al (Proc. Biol. Sci., 2014, 281(1787): 20140619) in view of Erb et al (Virology, 2010, 406: 328-335), Hung et al (J. Virol., 2004, 78(1): 378-388), King et al (US 20070066529), and Bende (2015, Bioinsecticides for the control of human disease vectors. PhD Thesis, Institute for Molecular Bioscience, The University of Queensland. https://doi.org/10.14264/uql.2015.645).
	The amended claims are drawn to an Aedes aegypti toxin comprising a sequence consisting of SEQ ID NO: 1 fused to a sequence comprising Hv1a (SEQ ID NO: 2). The claims require that the mosquito targeting peptide binds to the gut epithelium of Aedes aegypti mosquitoes. The claims require that the toxin peptide lack toxicity against mosquitoes without fusion to Domain III of a glycoprotein of dengue virus. The claims require that the mosquitocidal toxin lacks toxicity against other species of mosquitoes. The claims further require a carrier. 
	Nakasu teaches their fusion protein comprising Hv1a and Galanthus nivalis agglutinin (GNA). Nakasu teaches that fusion of Hv1a to GNA allows Hv1a to traverse the insect gut epithelium and access its sites of action, producing an orally active insecticidal protein. Nakasu teaches that Hv1a/GNA fusion has oral insecticidal activity against insects from Lepidoptera, Coleoptera, Diptera, and Hemiptera. See page 2, left column, second paragraph. Nakasu teaches 
	Nakasu teaches that Hv1a is not lethal to mammals. See page 2, left column, second full paragraph. 
	Nakasu teaches that Hv1a is essentially not toxic to insects when delivered orally because Hv1a is unable to reach the central nervous system of the insect. Nakasu teaches that fusion of Hv1a to a carrier that targets the insect gut allows Hv1a access to the central nervous system. See page 2, second full paragraph. Thus, Nakasu teaches that the mosquitocidal toxin lacks activity without a fusion partner towards mosquitoes and also that the mosquitocidal toxin lacks toxicity against other organisms. 
	Nakasu does not teach explicitly teach a mosquito toxin that binds the gut epithelium of Aedes aegypti mosquitoes. Nakasu does not teach SEQ ID NO: 1 or SEQ ID NO: 2. 
	Erb teaches that the FG loop is “critical for infection of Aedes aegypti mosquito midguts.” See abstract. Erb teaches that the FG loop is in domain III of the envelop protein. See abstract. Erb also teaches that the E protein is a glycoprotein. See page 332, left column, first paragraph. Erb teaches that the E protein is “responsible for host cell attachment, entry, and virus mediated cell membrane fusion.” See page 328, paragraph bridging left and right columns. 
	Hung teaches that a synthetic peptide that includes aa 380 to 389 of EIII, IGVEPGQLKL, inhibits viral entry into mosquito cells. Hung teaches that domain III of dengue virus-2, aa 295 to 394, binds to mosquito cells and blocks viral infection in these cells. See page 380. Hung teaches that aa 295 to 394 spans the entire domain III region. See description of Figure 1. Hung teaches a sequence having 95% identity to the instant SEQ ID NO: 1. See Figure 1. The discrepancy 
	King teaches their SEQ ID NO: 1 which has 100% identity to the instant SEQ ID NO: 2. See sequence alignment below. 
	Bende teaches that Hv1a is lethal to A. aegypti. See page 28, Figure 2.3.  
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute one midgut targeting peptide of an insect pest for another midgut targeting peptide of a second insect pest to control the second insect pest. One of ordinary skill in the art would have been motivated to substitute GNA targeting other insects for a sequence consisting of SEQ ID NO: 1 because Erb and Hung teach that this sequence is responsible for infection of the mosquito midgut and because Erb teaches that Aedes aegypti is the primary vector for dengue fever, which currently has no licensed vaccines or antiviral drugs. See page 328, left column. Furthermore, Nakasu teaches that Hv1a is ineffective without a fusion partner that can deliver the toxin protein to the insect midgut. Thus, generating a fusion protein comprising SEQ ID NO: 2 of King and a midgut targeting protein, such as a sequence consisting of SEQ ID NO: 1 of Erb and Hung, would have been understood by the ordinary artisan to be obvious for the purpose of controlling the primary vector of dengue fever to lead to an overall reduction in the spread of infection. One of ordinary skill in the art would have had a reasonable expectation of success because the knowledge of molecular cloning, fusion protein creation, and recombinant protein expression were well known at the time the invention was effectively filed, especially in view of Nakasu. Furthermore, given the knowledge with respect to the molecular action of Hv1a and its requirement for midgut targeting in combination with the fact that Erb and Hung state the FG loop of domain III of dengue fever is Aedes aegypti. 

Response to Arguments: 
	Declarant argues that Modis, summarized in Erb, demonstrates that the relevant portion of Domain III (the FG loop) is necessary for viral entry into a cell by endosomal uptake, but it alone is not sufficient for protein entry into the cell. See item 7 of the remarks. 
	This argument is not found persuasive because Erb is not merely a summary of the work of Modis. Even if Erb relies entirely on Modis for their publication and the conclusion that the FG loop is not sufficient for protein entry into a cell, the Examiner notes that Erb still states that “the loop is directly involved in the interaction for efficient receptor binding/cell entry.” Thus, if Erb is merely the discussion of what other researchers have done before and not an original work, it does not make sense that the conclusion of Erb differs from the findings of Modis. In other words, despite Declarant’s argument in items 8-10 supporting the contention that Modis finds that the FG loop is necessary but not sufficient for protein entry and Erb is a mere summary of the work on Modis, the conclusion of Erb differs on the idea of sufficiency for protein entry and infection. 
However, contrary to Declarant’s contention that Erb does not present new data or research, the Examiner notes that Erb states that their study “found the FG loop to be dispensable for infection of C6/36 cells but critical for infection of Aedes aegypti mosquito midguts and 
	With respect to Applicant’s argument regarding sufficiency, the Examiner notes that obviousness does not require an absolute prediction of success. In fact, the MPEP is explicit that only a reasonable expectation of success is required.   See MPEP 2143.02. In the instant case, the combined teachings of Erb and Hung provide the ordinary artisan with a reasonable expectation that SEQ ID NO: 1 would act as a mosquito targeting peptide. 
As stated in the Non-final rejection dated 08/18/2021, Erb teaches that the extended loop of DENV2 is a “mosquito cell specific binding motif” and “binds mosquito cells in a serotype-specific manner”. Erb teaches that the FG loop is critical for virus infectivity of A. aegypti midguts. See page 239, right column. Erb also teaches that the absence of this loop may reduce viral attachment/entry to midgut cells, suggesting either the FG loop is directly involved in the interaction or deletion of the loop results in changes in other DIII structures necessary for efficient receptor binding/cell entry. See page 332, left column. Given the work previously performed by Hung, and cited above, the ordinary artisan would have reasonably expected that the interaction of the FG loop directly interacts with midgut receptors. Given the combined teachings of Hung and Erb, the ordinary artisan would have reasonably expected that SEQ ID NO: 1 is involved in the entry to midgut cells, especially when SEQ ID NO: 1 comprises the synthetic peptide of Hung (IGVEPGQLKLNW) and the additional FKK in SEQ ID NO: 1 is the end of the identified DIII region (see Figure 1 of Hung). Thus, although Erb presents two possibilities for FG loop function, the ordinary artisan would have reasonably expected that it is the former, in view of the teachings of Hung that a synthetic peptide from DIII competes and can 
With respect to Declarant’s summary of the teachings of Modis, the Examiner notes that Modis merely proposes the mechanism in Figures 4 and 5. See page 314, left column, first full paragraph. See page 317, left column, first full paragraph. However, Erb also recognizes that endocytosis is merely one possibility in which Dengue is taken up by a cell. 
The ordinary artisan would recognize that this is a potential way flavivirus is taken up by a cell. Modis is further silent with respect to which cell and which membrane is being crossed, mammalian or mosquito. Furthermore, the proposed model of Modis would not be recognized to be the only way the flavivirus enters the cell. Indeed, the teachings of Erb demonstrate sequence specific differences from cell type to cell type. Thus, Declarant’s argument that Modis shows that it is necessary but not sufficient for protein entry into a cell is not persuasive and does not outweigh the combined teachings of Erb and Hung. 

Declarant states that nothing suggests the use of the FG loop as a targeting peptide. See item 11. 
This argument is not persuasive because the combination of Erb and Hung reasonably suggest that the FG loop is capable of facilitating entry of proteins to a cell. 

	This argument is not persuasive because Hung supports that which is argued by Declarant in Modis only in abstract terms. In fact, Hung states “DV has evolved different structural regions on E protein to infect mammalian and mosquito cells.” See paragraph bridging pp. 386 and 387.  Contrary to the unified mechanism of infection proposed by Modis, Hung recognizes that different regions play different roles in the infection and entry of the virus into different cells. Thus, Hung supports the Examiner’s position on Modis (i.e. that the proposed mechanism fails to account for the teachings of Erb and Hung). Applicant asserts that Hung teaches that the FG loop does not enter cells. However, there appears to be no support for this assertion in Hung.  
	Hung teaches that domain III of E protein mediates DV entry into mammalian and mosquito cells, Hung states that soluble EIII should block virus infection of these cells. Hung teaches that the specific amino acid sequence responsible for binding is the FG loop (i.e. EIII binds mosquito cells through a lateral loop region containing aa 380 to 389). Erb states that there are two likely outcomes, either the FG loop is directly involved in the interaction or deletion of the loop results in changes in other DIII structures necessary for efficient receptor binding/cell entry.  Furthermore, the Examiner notes that the FG loop has been previously shown to be responsible for virus infectivity and entry. In fact, this is the very reason Erb modifies the FG loop with the RGD integrin binding motif. See for example, Lee and Lobigs 2000 in Erb. 

	Applicant argues that Erb’s discussion of the FG loop of DIII dengue virus is relevant to viral entry, not protein entry. Applicant asserts that the contents of the virus are then free to spill into the cytoplasm and that no viral protein crosses the cell membrane. See page 9 of the remarks. 
	This argument is not persuasive because there is no evidence to support this assertion. The process of endocytosis introduces the virus into the cell. Thus, it is unclear how no viral protein crosses the cell membrane. In the instant case, the uptake of the FG loop by a cell, either through endocytosis of direct plasma membrane fusion (see pg. 332, first paragraph of Erb), the ordinary artisan would have recognized that the attached protein structure, in the instant case Hv1a, is inside the cell. It is well known that endosomes traffic molecules, including proteins, to various parts of a cell. 

	Applicant asserts that because viruses enter cells and not proteins, the statements of Erb take on different meanings. Applicant again asserts that while the FG loop facilitates host cell attachment and cell membrane fusion, the FG loop does not itself cross a cell membrane. See page 9 of the remarks. Applicant refers the Examiner to the Kearney Declaration for the discussion of endosomal uptake and formation of a lipidic fusion pore to release the contents of the virus into the cell. 


	Applicant asserts that instantly claimed invention produces an unexpected benefit because both SEQ ID NO: 1 and SEQ ID NO: 2 are unable to cross a membrane and their combination results in a fusion peptide which is capable of crossing the membrane. See page 10 of the remarks. 
	As noted above, even in the discussion of endosomal uptake of Dengue Virus the virus necessarily crosses the cell membrane. Thus, Applicant’s assertion that it is unable to cross a membrane in without basis. In order to eject the contents of the viral material through the lipidic pore and into the cell, the virus must be inside the cell. Thus, it must cross a membrane first. Erb and Hung provide basis for the ordinary artisan to conclude that the FG loop is responsible for that entry, and given the fact that the FG loop is but a portion of the entire E protein, it would have been reasonable to expect that the FG loop can carry additional protein cargo, such as SEQ ID NO: 2. 

	The Examiner suggests Applicant request a telephonic interview to discuss these arguments. 


	 Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Listing
SEQ ID NO: 2 alignment (omega toxin Hv1a)
US-11-520-384-1
; Sequence 1, Application US/11520384
; Publication No. US20070066529A1
; GENERAL INFORMATION:
;  APPLICANT: University of Connecticut
;  APPLICANT:  King, Glenn F
;  APPLICANT:  Mukherjee, Ashis K
;  APPLICANT:  Wikel, Stephen K
;  APPLICANT:  Sollod, Brianna L
;  TITLE OF INVENTION: Acaricidal Compositions and Methods of Use Thereof
;  FILE REFERENCE: UCT-0091
;  CURRENT APPLICATION NUMBER: US/11/520,384
;  CURRENT FILING DATE:  2006-09-13
;  PRIOR APPLICATION NUMBER: 60/717,958
;  PRIOR FILING DATE: 2005-09-16
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;   LENGTH: 37
;   TYPE: PRT
;   ORGANISM: Hadronyche versuta
US-11-520-384-1

  Query Match             100.0%;  Score 222;  DB 6;  Length 37;
  Best Local Similarity   100.0%;  
  Matches   37;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37
              |||||||||||||||||||||||||||||||||||||
Db          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37